Citation Nr: 0019462	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-06 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to July 1963 
and active duty for training from January 1996 to November 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1998, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied his claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran subsequently perfected an appeal of that 
decision.


FINDINGS OF FACT

1.  There is no competent evidence of record relating the 
veteran's bilateral hearing loss to his period of active duty 
for training or his active service.

2.  There is no competent evidence of record indicating that 
the veteran's bilateral hearing loss disability was 
manifested to a compensable degree within one year of his 
discharge from active duty for training or active service.

3.  The veteran's claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be 
credible and is not subject to weighing, except where the 
assertion is beyond the competence of the person making the 
assertion or it is inherently incredible.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  Although the RO 
did not specifically state that it denied the veteran's claim 
on the basis that it was not well grounded, the Board 
concludes that deciding the claim on this basis herein is not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
By denying the claim on the merits, the RO accorded the claim 
a broader (not lesser) scope of review than it merited.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded. 

The veteran contends that his current bilateral hearing loss 
had its onset during his period of active duty for training 
in United States Army Reserves.  Service medical records for 
the veteran's period of active service and his period of 
active duty for training do not contain any indications of 
treatment for or complaints of bilateral hearing loss.  

The first post-service medical evidence to indicate that the 
veteran had a hearing impairment is a July 1997 physical 
examination report conducted in connection with the veteran's 
potential appointment to a new position at Tyndall Air Force 
Base, where the veteran is employed.  The examiner noted on 
the examination report that the veteran could not perform the 
new position due to hearing impairment.  No other details of 
the impairment are noted.  Also of record is a copy of a 
December 1997 audiogram from a VA outpatient treatment 
facility and a December 1997 treatment notation documenting 
his complaints of hearing loss and his report of exposure to 
aircraft noise.  No assertion of whether the aircraft noise 
occurred during his period of active service in the United 
States Marine Corps, his period of active duty for training 
in the United States Army Reserves, or at his job at Tyndall 
Air Force Base is included.  

While the December 1997 audiogram establishes a bilateral 
hearing loss disability, none of the medical statements of 
record relate the veteran's hearing impairment to either his 
period of active service or his period of active duty for 
training.  To the extent that the veteran is attempting to 
establish such a connection he is not competent to do so.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Additionally, the evidence does not establish bilateral 
hearing loss to a compensable degree within one year of 
discharge from active service or active duty for training.  
38 C.F.R. §§ 3.307, 3.309 (1999).  There is no medical 
evidence showing hearing loss from July 1963 to July 1964, 
after active service, and the only evidence of hearing loss 
for the period from November 1996 to November 1997, the year 
after his active duty for training, is the medical 
examination report from Tyndall Air Force Base which merely 
asserts hearing impairment with no assessment of its 
severity.  However, even if the results from the December 
1997 audio tests were applicable, those results do not 
support a compensable evaluation under applicable 
regulations.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(1999).  Accordingly, in the absence of either a medical 
nexus between his current bilateral hearing loss and his 
period of active service or active duty for training, and 
absent evidence that his bilateral hearing loss was 
compensable within a year after these periods of service, the 
veteran has not presented evidence of a well-grounded claim.  
Consequently, his claim of entitlement to service connection 
for bilateral hearing loss is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

